This cause is here upon writ of certiorari directed to the Clerk of the Circuit Court, Eleventh Judicial Circuit of Florida, in and for Dade County. The cause originated in the Civil Court of Record of Dade County, in which *Page 456 
court a judgment was entered in distress proceedings in favor of J. W. Walker against Myer-Kotkin and Edward Wolf. The cause was taken by writ of error to the circuit court. The circuit court judgment recites that
  "It appears to the court that since no evidentiary bill of exceptions authenticated by the Judge of the Court below has been filed in said cause, preserving the assignments of error of the happenings in pais, and therefore has never become a part of the record proper in this cause, and therefore the court can not for this reason consider said assignments, and
  "It further appearing to the court that there is no reversible error committed by the Court below, shown and made to appear in the transcript of record,
  "It is therefore, ordered and adjudged by this court that the findings and judgment of the court below be, and the same are hereby, confirmed."
We have examined the transcript of the record as filed in this Court and find no error in the record proper.
We also find that there was no duly authenticated bill of exceptions contained in the transcript at the time it was considered by the said circuit court, though we find what purports to be an "agreed statement of facts" in the civil court of record.
Under the circumstances the lower court very properly affirmed the judgment of the civil court of record.
This Court has held that the Court, upon writ of error, when there is no bill of exceptions taken, will inspect the record and if there be no error apparent thereon, will affirm the judgment of the court below. Price v. Sanchez, 8 Fla. 136; Pine v. Anderson, 22 Fla. 330; Lakeland Mfg. Co. v. Sebring Development Co. 89 Fla. 193, 104 So. 856; McCann v. Proskauer,93 Fla. 383, 112 So. 621. See also Citizens' Bank v. Williams,91 Fla. 589, 110 So. 252 and authorities therein cited. *Page 457 
The same rule applies upon appeals by writ of error to circuit courts from civil courts of record.
The judgment of the civil court of record as affirmed by the circuit judge comports with the essential requirements of the law, therefore the writ of certiorari issued herein is quashed. It is so ordered.